Citation Nr: 1641623	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-21 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for eye problems.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for gout.

8.  Entitlement to service connection for herbicide exposure.

9.  Entitlement to service connection for a right long finger injury with arthritis.

10.  Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD).

13.  Entitlement service connection for a neck injury and sprain.

14.  Entitlement to service connection for an upper back injury and sprain.

15.  Entitlement to service connection for a right shoulder disorder.

16.  Entitlement to service connection for a left elbow condition with a scar.

17.  Entitlement to service connection for a bilateral foot problem, to include hyperkeratosis and pes planus.

18.  Entitlement to service connection for arthritis of the hands and wrists.

19.  Entitlement to service connection for arthritis of the feet and ankles.

20.  Entitlement to service connection for a stomach disorder.

21.  Entitlement to service connection for a skin disorder of the hands, legs, feet, back, and buttocks.

22.  Entitlement to service connection for a sleep disorder.

23.  Entitlement to service connection for diabetes mellitus, type II (diabetes mellitus), to include as due to herbicide exposure.

24.  Entitlement to service connection for peripheral neuropathy, to include as due to diabetes mellitus, type II, or herbicide exposure.

25.  Entitlement to an initial compensable evaluation for left forearm injury with scar.

26.  Entitlement to an initial compensable evaluation for left 3rd, 4th and 5th finger condition with scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1955 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the file.

The Board notes that many of the Veteran's service connection claims have been consolidated and recharacterized more broadly as shown on the title page, with the knowledge and agreement of the Veteran and his representative at the July 2016 hearing.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

Additional evidence has been associated with the claims file after the July 2013 statement of the case.  This evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (c) (2015).  However, no prejudice has resulted to the Veteran from the Board's review of this evidence given its fully favorable award of service connection for tinnitus.  Moreover, as to the remaining claims remanded for further development, the AOJ will have an opportunity to review the newly received evidence such that no prejudice results from the Board's consideration of such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

While the Veteran has initiated an appeal of the claim of entitlement to service connection for ischemic heart disease but has not yet been furnished a statement of the case, the Board finds that a remand is not needed here.  A review of the claims file shows that the RO is in receipt of the notice of disagreement and has initiated work on this appeal.  As such, the Board will not remand it at this time.

Service connection for tinnitus has been granted.  The issues of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities and to service connection for hearing loss, eye problems, dizziness, anxiety, depression, gout, herbicide exposure, and for right long finger injury with arthritis have been dismissed.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's tinnitus has existed since service.

2.  Prior to the promulgation of a decision in the appeal, at the July 2016 Hearing, the Veteran, through his representative, withdrew from appeal the claims of service connection for hearing loss, eye problems, dizziness, anxiety, depression, gout, herbicide exposure, and for right long finger injury with arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  As service connection for tinnitus has been granted and a disability rating of 10 percent is warranted for such disability under the schedular rating, the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities is rendered moot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.324, 4.487, Diagnostic Code 6260 (2015).

3.  The criteria are met for withdrawal of the appeal of the claims for service connection for hearing loss, eye problems, dizziness, anxiety, depression, gout, herbicide exposure, and for right long finger injury with arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as the benefits sought are either granted or found moot, discussion of the impact of the VCAA on those matters is not necessary.

2.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus has recently been deemed a chronic disability and, as such, may be established on a presumptive basis, to include on a showing of continuity of symptomatology.  See Fountain v. McDonald, No. 13-0540, slip op. at 18 (Vet. App. February 9, 2015) (finding that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he began experiencing ringing in his ears during service, which has continued to the present.  He has alleged military noise exposure in his role as a weather equipment repair person, which required him to monitor and repair weather equipment on the flight lines of air force bases and thus exposed him to noise from various aircraft engines which were "piercingly loud."  See August 2013 VA Form 9, December 2013 VA examination.  The Veteran's DD Forms 214 confirm that his military occupational specialties included weather equipment repairman and weather equipment technician from February 1964 to December 1975.

In December 2013, the Veteran underwent VA audiological examination.  The Veteran reported that he could not remember not having tinnitus.  He also stated that his tinnitus is bilateral and that it has been present for at least the past 40 years.  The examiner noted the Veteran's service as a weather equipment repair person, acknowledging his exposure to acoustic trauma in the military from various aircraft engines, such as T-37s, B-52s, B-36s and F-86s, and target shooting.  Pre- and post-military occupational or recreational noise exposures were denied.  From this and more, the examiner concluded that the Veteran's tinnitus is at least as likely as not a symptom of his hearing loss.  Although the examiner found no nexus between his hearing loss and active duty service, the examiner affirmed that the Veteran had tinnitus in military service, as shown by the Veteran's report that he then noticed his tinnitus when he was in quiet environments, particularly after time spent on the flight line and around various types of aircraft engines. 

At the July 2016 Hearing, the Veteran testified that experienced tinnitus since service, which he experiences constantly.  See id., p. 26.

Based on the totality of evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Significantly, the record supports a finding that the Veteran was exposed to significant noise during his military service.  Although the December 2013 examiner did not definitively conclude that the Veteran's tinnitus was related to service, the examiner did affirm that the Veteran had experienced tinnitus while in service.  Additionally, the Veteran has credibly reported that his tinnitus began in service and that he has experienced the condition since then.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service and have continued to the present.

In sum, the evidence documents noise exposure in service and the lay and medical evidence shows a link between the Veteran's current tinnitus and his in-service noise exposure.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

2.  Dismissed Claims

In accordance with 38 C.F.R. § 3.324, whenever a veteran has two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  Given the Board's grant of service connection for tinnitus herein, which will result in an award of a 10 percent rating for that disability, there is no basis for entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.  

Additionally, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  At the July 2016 Hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal the claims for service connection for hearing loss, eye problems, dizziness, anxiety, depression, gout, herbicide exposure, and for right long finger injury with arthritis.

Therefore, with respect to these matters, there is no longer any case or controversy pending before the Board.  In the absence of any justiciable question with respect to these matters, the appeal as to each of them is considered moot and must be dismissed.


ORDER

Service connection for tinnitus is granted.

The claims for service connection for hearing loss, eye problems, dizziness, anxiety, depression, gout, herbicide exposure, and for right long finger injury with arthritis are dismissed.

Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is dismissed.

REMAND

Service Connection Claims

The Veteran argues that he developed diabetes mellitus due to his exposure to herbicides and that such condition also resulted in peripheral neuropathy.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions-including diabetes mellitus, type II, and acute and subacute peripheral neuropathy-even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  With respect to peripheral neuropathy, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early-onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763-01 (Sept. 6, 2013).

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force Base (RTAFB), including Nakhon Phanom.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.b. (M21-1MR).  If a veteran served on one of the designated air force bases during the Vietnam era as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near the air force base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a direct or facts-found basis.  See id.

The Board finds that the Veteran is presumed to have been exposed to herbicides when he was stationed at the Nakhon Phanom RTAFB.  His military personal records show that he was stationed at Nakhon Phanom from July 1968 to May 1969, and he has credibly alleged, through various statements and his testimony at the July 2016 hearing, that he was required to monitor and repair weather equipment on flight lines and runways located near the perimeter of the base on a daily or near daily basis in his roles as weather equipment technician and repairman at the at the Nakhon Phanom RTAFB.  See February 2008 Statement, August 2013 VA Form 9, May 2016 Statement, and July 2016 Hearing, p. 23-25.

In December 2013, the Veteran underwent VA examination to determine the nature and etiology of his claimed diabetes mellitus and peripheral neuropathy.  The examiner concluded, without providing any supporting rationale, that the Veteran did not have a current disability of diabetes mellitus and, thus, offered no opinion concerning the etiology of his peripheral neuropathy.

Based upon the foregoing and review of the record, the Board finds that remand for addendum opinions concerning both diabetes mellitus and peripheral neuropathy are needed to address each of these issues more thoroughly.  As noted above, the December 2013 examiner did not provide any rationale for his conclusion that the Veteran did not have current diagnosis of diabetes mellitus.  Additionally, review of the medical evidence of record reveals allusions to the Veteran's diabetes mellitus, which appear to suggest that he may have or have had such condition.  See January 18, 2006 VA Treatment Record (reflecting as assessment of "DM"), October 8, 2009 VA Treatment Record (referencing a recent diabetic eye examination by another healthcare provider), and December 2013 VA Examination Report (eyes) (concluding that the Veteran did not have diabetic retinopathy and noting certain eye conditions were "not due to diabetes").  Also, further opinion is needed to address the nature and etiology of the Veteran's peripheral neuropathy with respect to this exposure given the Board's finding concerning the Veteran's exposure to herbicides.

Additionally, the Veteran has also maintained that service connection is warranted for (1) sinusitis, (2) a respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD), (3) a neck injury and sprain, (4) an upper back injury and sprain, (5) a right shoulder disorder, (6) a left elbow condition with a scar, (7) a bilateral foot problem, to include hyperkeratosis and pes planus, (8) arthritis of the hands and wrists, (9) arthritis of the feet and ankles, (10) a stomach disorder, (11) a skin disorder of the hands, legs, feet, back and buttocks, and (12) a sleep disorder.  However, no VA examinations have been provided to assess the nature and etiology of these claimed conditions.

Under applicable law, a medical examination or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159 (c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

The Board finds that the evidence of record, as is, is insufficient to adjudicate these claims and that remand is warranted to provide the Veteran with VA examinations for these conditions based upon his assertions and the medical evidence of record.

Increase Rating Claims

The Veteran also maintains that compensable ratings are justified for his service-connected left forearm injury with scar and his left 3rd, 4th and 5th finger condition with scars.  However, because no VA examinations have been conducted for these conditions, the Board is unable to adjudicate the Veteran's increased rating claims.  As such, VA examinations are needed to assess the nature and current severity of these service-connected disabilities.

Other Development

The record reflects that claims file contains VA treatment records dating to May 2013.  While on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dating from May 2013 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from May 2013 to the present.  

2.  Return the record to the VA examiner who provided the December 2013 opinion for an addendum opinion regarding the Veteran's diabetes mellitus and peripheral neuropathy.  If the December 2013 VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the examiner should offer an opinion as to the following:

(A) Does the Veteran have a current diagnosis of diabetes mellitus, type II (diabetes mellitus)?  If not, please describe the criteria used in evaluating this disability and share your reasoning.

(B) Does the Veteran have a current diagnosis of peripheral neuropathy?  If not, please describe the criteria used in evaluating this disability and share your reasoning.

(C) If the Veteran has a current diagnosis of diabetes mellitus, mellitus and peripheral neuropathy, is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any currently diagnosed peripheral neuropathy was caused by OR aggravated (i.e., permanently worsened beyond normal progression) by diabetes mellitus?

(D) If the Veteran does not have a current diagnosis of diabetes mellitus, is it at least as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed peripheral neuropathy is considered "early onset" or "delayed onset"?

(E) If the Veteran does not have a current diagnosis of diabetes mellitus and he has a current diagnosis of "late onset" peripheral neuropathy, is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any currently diagnosed "late onset" peripheral neuropathy is related to active duty service, to include his presumed herbicide exposure in Thailand? 

All opinions provided should be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

3.  Schedule appropriate VA examinations to address the nature and etiology of the Veteran's (1) sinusitis, (2) respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD), (3) neck injury and sprain, (4) upper back injury and sprain, (5) right shoulder disorder, (6) left elbow condition with a scar, (7) bilateral foot problem, to include hyperkeratosis and pes planus, (8) arthritis of the hands and wrists, (9) arthritis of the feet and ankles, (10) stomach disorder, (11) skin disorder of the hands, legs, feet, back and buttock, and (12) sleep disorder.  The claims folder should be made available to the examiner for review.  

Following a review of the record, an opinion for each condition claimed should be offered:

(A) Does the Veteran have a current diagnosis of the claimed condition?

(B) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed condition in question is caused or aggravated his active duty service, including exposure to herbicides in Thailand or (for any currently diagnosed respiratory condition) any possible exposure to asbestos?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected left forearm injury with scar and his service-connected left 3rd, 4th and 5th finger condition with scars spine disabilities.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


